DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments filed 1/22/2021 and remarks filed 1/22/2021 and 7/28/2021 have overcome the prior art of record.
As to claims 1-10, the prior art of record does not disclose the claims as a whole. Numerous structures claimed in the instant claim 1 are known. See for example, CN106938729A to Deng, which discloses “intelligence dress patch machine, including frame 1, auxiliary material feed mechanism 2, labeling Mechanism, transfer transmission mechanism 4, streamline 5, CCD vision positionings device 6 and control system 8”, which covers the labeling mechanism, the conveyors, and a vision device.  Additioanlly, FR 2719283 A1 to Hartman, disclosing features such “opened topped containers 2,3” with “codes 16” which can be read by “bar code reader 15”, as well “a conveyor 4” and “automatic labeling devices 9, 10, 11”.  These structures would correspond to the fixtures, the fixture scanning mechanism, the production conveyor belt and automatic labeling mechanism. US 20100027868 A1 to Kosaka discloses that it is known to use a labeled fixture (in the form of a blood vial rack) for transporting label blood vials for a scanning and identification process. US 20030102367 A1 to Monette discloses another product .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK